 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7
     JULIE K.,
 8
                                Plaintiff,                   CASE NO. C18-5508-BAT
 9
            v.                                               ORDER REVERSING AND
10                                                           REMANDING FOR FURTHER
     COMMISSIONER OF SOCIAL SECURITY,                        ADMINISTRATIVE PROCEEDINGS
11
                                Defendant.
12

13          Based on the stipulation of the parties, it is ORDERED that the Commissioner’s decision

14   in regard to Plaintiff’s application for disability benefits under Titles II and XVI of the Social

15   Security Act be REVERSED and REMANDED to the Commissioner of Social Security for a de

16   novo hearing pursuant to sentence four of 42 U.S.C. § 405(g). Upon remand, the Administrative

17   Law Judge shall reconsider the opinion of Scott Alvord, PsyD. Additionally, the Commissioner

18   shall re-evaluate the claimant’s impairments, the medical evidence, the claimant’s statements,

19   any lay witness statements, the claimant’s RFC, and the claimant’s ability to perform work at

20   steps four and five, as necessary.

21          DATED this 15th day of February, 2019.

22

23                                                          A
                                                            BRIAN A. TSUCHIDA
24                                                          Chief United States Magistrate Judge

25   ORDER REVERSING AND REMANDING FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 1
